Exhibit 10.2

CONFIRMATION

“Confirmation Effective Date”: March 16, 2012

 

Seller:

  

Buyer:

Alliance Coal, LLC, a Delaware limited liability company

   Seminole Electric Cooperative, Inc., a Florida rural electric cooperative
corporation

Guarantor

Alliance Resource Partners, L.P., a Delaware limited partnership

This Confirmation sets forth the binding agreement entered into between Seller
and Buyer on the date above as to this transaction regarding the purchase/sale
of Coal under the following terms:

 

Term:

   Per Attachment 1

Quantity/Tons:

   Per Attachment 1

Scheduling:

   Per Base Contract

Source(s):

   Per Attachment 1

Delivery Point:

   FOB railcar at the Source

Contract Price:

   Per Attachment 1

Other Provisions:

  

Per Attachment 1 and including Schedules:

Schedule 1 - Coal Quality Specification

Schedule 2 - West Kentucky Base Price

Schedule 2A - West Kentucky State Severance Tax

Schedule 3 - Illinois Base Price

Schedule 4 - List of Indices Utilized for Price Adjustments

Schedule 5 - Prompt Year AQR Price Computation

Schedule 6 - Substitute Illinois Base Price

Schedule 7 - Coal Quality Analysis Example

Schedule 8 - Alliance Force Majeure Computation

 

Attachment 2 - Mine Safety Laws Criteria and Protocols

 

Attachment 3 - Guaranty

This Confirmation supplements, forms part of, and is subject to, the Base
Contract for Purchase and Sale of Coal between Seller and Buyer dated March 16,
2012 (the “Base Effective Date”). All provisions contained in the Base Contract
govern this Confirmation to the extent not in conflict with the terms hereof.
Terms used but not defined herein shall have the meanings ascribed to them in
the Base Contract. This Confirmation supersedes any prior agreements or writings
concerning this transaction.

 

“Seller”

 

Alliance Coal, LLC

   

“Buyer”

 

Seminole Electric Cooperative, Inc.

/s/ Robert G. Sachses     /s/ Timothy S. Woodbury

By:

  Robert G. Sachse     By:   Timothy S. Woodbury

Title:

  Executive Vice President     Title:   CEO and General Manager

Date:

  March 16, 2012     Date:   March 16, 2012

 

****     INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND RULE 24b-2 UNDER THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED.

 

1



--------------------------------------------------------------------------------

Attachment 1

to Confirmation dated March 16, 2012 between

Alliance Coal, LLC and Seminole Electric Cooperative, Inc.

Section 1: Term

1.1 Term. The term of the Confirmation shall be six (6) years beginning
January 1, 2013 and ending on December 31, 2018.

Section 2: Quantity

2.1 Quantity. Buyer’s projected coal requirements for the Seminole Generating
Station during the term will range between a maximum of 4.0 million tons per
Contract Year and a minimum of 3.0 million tons per Contract Year. Seller agrees
to sell and deliver to Buyer, and Buyer agrees to Purchase and accept from
Seller, an annual base load quantity of **** tons and annual additional quantity
requirements (“AQR”) that will range between **** and **** tons, all as
determined by Buyer’s annual forecasting (Section 4.1 of the Base Contract) and
the resulting Contract Quantity as determined by Buyer.

2.2 AQR Quantity. The AQR quantity elected by Buyer in its final quantity
nomination to be provided to Seller on or before October 1st (as set forth in
Section 4.1 of the Base Contract) shall not be less than ****% or more than
****% of Buyer’s initial AQR quantity projection provided to Seller on or before
the preceding July 15th.

2.3 Exclusivity. Except as otherwise provided in Section 8.6, Buyer shall not
purchase coal from other sources in any Contract Year unless Buyer has committed
to purchase at least 4,000,000 tons of Coal from Seller in such Contract Year.
In the event that Buyer’s coal requirements for the Seminole Generating Station
exceed the Contract Quantity as specified in the final nomination for a
Nomination Period and such final nomination did not exceed 4,000,000 tons of
Coal, Buyer shall promptly notify Seller and Seller shall have the option, but
not the obligation, of providing such additional quantities at the current AQR
Price. If Seller elects to not provide such additional quantities, then Buyer
shall have the right to purchase such quantities from other sources. Buyer
expressly reserves the right to purchase coal from other sources in any Contract
Year, as long as Buyer has committed to purchase at least 4,000,000 tons of Coal
from Seller in such Contract Year.

2.4 Annual Contract Quantity Declaration. On or before January 1 of the calendar
year preceding the Contract Year of delivery, Buyer must provide Seller notice
of its projected minimum and maximum Contract Quantity within a range of ****
tons (“Contract Quantity Limits”). For the Contract Year 2013, Buyer projects
the Contract Quantity Limits to be between **** tons and **** tons. Buyer’s
final quantity nomination, by month, to be provided by Buyer to Seller on or
before October 1st which shall be considered the Contract Quantity for the next
Nomination Period (pursuant to Section 4.1 of the Base Contract), must be within
the Contract Quantity Limits and shall establish the delivery and acceptance
obligations of the parties for such Nomination Period, subject to excuse due to
Force Majeure or other adjustments as set forth herein. The Contract Quantity
elected by Buyer for the Contract Year 2013 shall include **** tons of AQR Coal
at the AQR Price of $**** per ton set forth in Section 4.2, up to **** tons, as
elected by Seller, of Illinois base load Coal at the Illinois Base Price set
forth in Section 4.1, and the balance shall be West Kentucky base load Coal at
the West Kentucky Base Price set forth in Section 4.1. The Contract Quantity
elected by Buyer for the Contract Year 2014 and each Contract Year thereafter,
shall consist of **** tons of base load quantity (of which may be up to ****
tons of Illinois base load Coal, as elected by Seller, and the balance shall be
West Kentucky base load Coal), plus AQR Coal of at least **** tons for a total
minimum annual commitment of **** tons.

Section 3: Sources

3.1 Sources. Seller and Buyer agree that the mines approved by Buyer for
supplying Coal under this Confirmation are Pattiki in Illinois, and Dotiki,
Warrior, and Elk Creek in West Kentucky. All AQR Coal shall be sourced from said
West Kentucky mines. Except as provided in Section 3.2 below, in each Contract
Year Seller shall deliver a minimum of **** tons of West Kentucky base load Coal
at West Kentucky Base Price, not greater than **** tons of Illinois base load
Coal at Illinois Base Price, and any AQR Coal at AQR Price.

3.2 Additional Illinois Coal. During the Parties’ annual forecasting process,
Seller may request written consent from Buyer, which consent shall not be
unreasonably withheld, to increase the **** maximum tons of Illinois base load
Coal. Requested additional tons may not exceed **** tons during a Contract Year
(“Substitute Coal”). Prices to be paid by Buyer for Substitute Coal shall be
determined pursuant to Section 4.3 below.

 

****     INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND RULE 24b-2 UNDER THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED.

 

2



--------------------------------------------------------------------------------

3.3 Additional Sources. Seller may request additional mines or Origins be added
as new Sources for the supply of Coal under this contract. If Buyer’s rail
transportation arrangements do not include the requested Origins, then Buyer
shall seek CSXT’s approval to add such Origins. If CSXT requires any additional
freight rate differential or additional transportatipon charges for such new
Origin, then Seller shall be responsible for any such rates differential or
additional transportation charges. Such sources may be located in Illinois or
West Kentucky or any other state, such as Indiana; provided, however, that such
sources must be served by or directly accessible to CSXT. The Parties shall
mutually agree to an amendment of this Confirmation to include such new Origins
and the Price or other considerations required for the addition of a new Origin.

Section 4: Contract Price

4.1 Base Prices.

4.1.1 January 1, 2013 Base Prices. On or before January 1, 2013, Base Prices for
the West Kentucky base load and Illinois base load Coal shall be determined by
the Parties under the existing New Coal Supply Agreement, as amended, effective
September 1, 2005 between Buyer and Webster County Coal, LLC, a Delaware limited
liability company (successor-in-interest to Webster County Coal Corporation, a
Kentucky corporation), White County Coal, LLC, a Delaware limited liability
company (successor-in-interest to White County Coal Corporation, a Delaware
corporation), and Seller, as successor in interest to Mapco Coal, Inc. for
itself and as agent for Webster County Coal, LLC and White County Coal, LLC (the
“NCSA”). The Base Prices effective January 1, 2013 shall be ****% of the
October 1, 2012 NCSA Current Prices for Dotiki Mine coal (“West Kentucky Base
Price”) and Pattiki Mine coal (“Illinois Base Price”) as determined in
accordance with the terms and conditions of the NCSA. The West Kentucky Base
Price determined above shall be adjusted downward by multiplying by **** to
establish the effective January 1, 2013 West Kentucky Base Price.

4.1.2 West Kentucky Base Price. The West Kentucky Base Price shall be shown in
Dollars ($) per ton loaded in rail cars at the Source, inclusive of Kentucky
severance tax, other similar taxes and royalties. The West Kentucky Base Price
is subject to adjustments from time to time for events occurring or having an
effect on or after January 1, 2013, pursuant to Section 4.1.4 below, and as
otherwise provided in Section 4.1.4.5 below. The new base cost components and
new base index levels of the January 1, 2013 West Kentucky Base Price shall be
shown in Schedule 2, entitled West Kentucky Base Price, attached to this
Confirmation.

 

  4.1.2.1 Severance Tax Adjustment. As the West Kentucky Base Price is adjusted
under provisions of this Confirmation, it also will be adjusted to reflect
application of Kentucky severance tax on the severance, mining or sale of the
coal, hereinafter referred to as “severance tax,” to the adjusted West Kentucky
Base Price. The initial Kentucky net effective severance tax rate is ****%. Such
severance tax rate shall be adjusted to reflect credit for transportation cost,
as long as such credit is allowed by the State of Kentucky, to reflect the
equivalent Kentucky severance tax cost paid by Seller, using the mechanism and
procedure as shown in the attached Schedule 2A. For severance tax verification
purposes, Buyer shall have the right to review all of Seller’s severance tax
filings, governmental audit results and any records or other data necessary to
verify the same. The Parties acknowledge and agree that the equivalent Kentucky
severance tax cost as of January 1, 2013 shall not be included in the definition
of Governmental Adjustment as provided for in Section 4.1.4.5. If any
modifications to the net effective severance tax rate result in an incremental
change to the severance tax, or if any other similar new governmental tax is
established, after the Confirmation Effective Date, then such incremental change
or new tax shall be included as an Additional Governmental Adjustment Cost as
described in Section 4.1.4.5.2 and shall be included as an AQR Additional
Adjustment Cost as described in Section 4.2.5.

4.1.3 Illinois Base Price. The Illinois Base Price shall be shown in Dollars
($) per ton loaded in rail cars at the Source. The Illinois Base Price is
subject to adjustments from time to time for events occurring or having an
effect on or after January 1, 2013, pursuant to Section 4.1.4 below, and as
otherwise provided in Section 4.1.4.5 below. The new base cost components and
new base index levels of the January 1, 2013 Illinois Base Price shall be shown
in Schedule 3, entitled Illinois Base Price, and attached to this Confirmation.

 

  4.1.3.1 Severance Tax Adjustment. As the Illinois Base Price is adjusted
quarterly, it also will be adjusted to reflect any applicable Illinois net
severance tax or similar tax. It is understood that the January 1, 2013 Illinois
Base Price does not include any severance, sales, use or other similar taxes
that may be applicable or imposed on Coal supplied by Seller to Buyer under this
Confirmation. In the event that after January 1, 2013, such a tax or taxes be
deemed to apply or

 

**** INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND RULE 24b-2 UNDER THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED.

 

3



--------------------------------------------------------------------------------

be imposed on the Illinois base load Coal supplied under this Confirmation, the
amount of such tax or taxes shall be added to the Illinois Base Price and shall
be included as an Additional Governmental Adjustment Cost as described in
Section 4.1.4.5.2.

4.1.4 Base Price Adjustments. The West Kentucky and the Illinois Base Prices
shall be subject to upward or downward adjustments quarterly (each
January 1, April 1, July 1 and October 1), beginning with an April 1, 2013
adjustment in accordance with this Section 4.1.4. The Parties agree that the
dollar amount of the base cost components will be established in accordance with
the NCSA and prior to December 31, 2012 shall be set forth in Schedule 2 and
Schedule 3, each of which will then be attached to this Confirmation and shall
form the basis for price adjustments under this Confirmation, whether or not
those dollar amounts reflect actual mining costs as of January 1, 2013.
Adjustments calculated under this Section 4.1.4 shall apply to all Shipments
during the calendar quarter beginning on the adjustment date.

4.1.4.1 Labor and Benefits. The Base Prices shall be adjusted quarterly
beginning on April 1, 2013, and on the first day of each subsequent calendar
quarter, to reflect the change in the cost of labor and benefits from the
assumed base cost component that is established with the January 1, 2013 Base
Prices. The adjusted base component on each adjustment date will equal the
product of **** and a fraction, the numerator of which ****, and the denominator
of which ****. The average **** hourly rate for any calendar quarter shall be
calculated as the straight arithmetic average of the monthly average hourly
rates published. If such information is not published for any one or two of the
months comprising a quarter, the average shall be calculated as an arithmetic
average of the month(s) for which the values were published. If ****, or if no
information is published for any of the months comprising a quarter, there shall
be no adjustment to the labor and benefits cost component for that particular
quarterly adjustment date. If during any month **** for such month, the ****
hourly rate for that month shall be treated as unpublished.

4.1.4.2 Materials and Supplies. The Base Prices shall be adjusted quarterly
beginning on April 1, 2013, and on the first day of each subsequent calendar
quarter, to reflect the change in the cost of materials and supplies from the
assumed base component that is established with the January 1, 2013 Base Prices.
The adjusted base component on each adjustment date will equal the product of
**** and a fraction, the numerator of which ****, and the denominator of which
****. **** The quarterly average index value for any index in any quarter shall
be calculated as the straight arithmetic average of the monthly values published
for that index. If such information is not published for any one or two of the
months comprising a quarter and the index has not been discontinued, the average
index value shall be calculated as an arithmetic average of the months for which
values were published. If the index value is not published for all of the months
comprising a quarter and the index has not been discontinued, the average index
value for the quarter in question shall be set equal to the average index value
calculated for the previous quarter. If no information is published for all of
the indexes for all of the months comprising a quarter, there shall be no
adjustment to the materials and supplies cost component for that particular
quarterly adjustment date.

4.1.4.3 General and Administrative. The Base Prices shall be adjusted quarterly
beginning on April 1, 2013, and on the first day of each subsequent calendar
quarter, to reflect the change in general and administrative costs that is
established with the January 1, 2013 Base Prices. The adjusted base component on
each adjustment date will equal the product of the individual January 1, 2013
Base Price General and Administrative Components and a fraction, the numerator
of which is the average of the **** as first published for the **** months
preceding the intended quarterly adjustment date, and the denominator of which
will be established with the January 1, 2013 Base Prices by calculating the
average **** for the **** months preceding January 1, 2013.

4.1.4.4 Royalty. As the Base Prices are adjusted quarterly, the West Kentucky
and the Illinois Base Prices, respectively, also shall be adjusted by an amount
equal to ****% and ****% of the other adjusted base components to reflect the
change in royalty expenses from the royalty base cost component established with
the January 1, 2013 Base Prices. The royalty surcharge rates of ****% for West
Kentucky and ****% for Illinois were derived from base nominal rates of ****%
and ****%, respectively, and take into account the compounding effects of paying
royalty on royalty collected. The nominal and contract royalty surcharge rates
shall remain unchanged for the term of this Confirmation.

4.1.4.5 Governmental Adjustments. There shall be adjustments made from time to
time in the Base Prices to reflect changes in Seller’s actual costs as of the
date incurred because of governmental regulatory events which affect the coal
industry on a national, regional, state or local level occurring or continuing
to have an effect on or after ****, which are beyond the direct control of
Seller and which after said date change Seller’s expenses or required capital
expenditures, affect productivity at the Sources supplying coal under this
Confirmation, or otherwise change Seller’s actual cost at the Sources
(“Governmental Adjustment”). Government regulatory events shall include, by way
of illustration, but not

 

**** INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND RULE 24b-2 UNDER THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED.

 

4



--------------------------------------------------------------------------------

limitation: new or amended or restated Federal, State or local legislation or
regulation, or the interpretation of the application thereof by courts,
administrative agencies, or any other body having jurisdiction relating to
mining, mine safety, environmental, or other matters directly affecting Seller’s
costs at the Source mines. If a Governmental Adjustment increases or decreases
Seller’s costs of producing Coal from any of the Source mines covered by this
Confirmation, there shall be added to or subtracted from the Base Prices from
time to time adjustments to reflect the change in Seller’s costs because of such
Governmental Adjustment, based upon actual production costs and productivity
experienced at the respective Source mines before and after the Governmental
Adjustment. Should capital items be affected by such a change, adjustments shall
be based upon Seller’s computation of actual expenditures (or reasonable
estimates thereof) subject to audit by Buyer for capital items, the useful life
of such items, interest relating to the purchase or carrying thereof and actual
productivity experienced at the Source mines before and after the change. The
Parties recognize that there may be Governmental Adjustment claims for both
ongoing compliance costs and fixed per ton fees and/or taxes, which shall be
referred to as Governmental Adjustment Components as defined by
Section 4.1.4.5.1 and Section 4.1.4.5.2 below. The Governmental Adjustment
Component of the West Kentucky Base Price (or West Kentucky Adjusted Base Price,
as the case may be) shall be based upon the actual cost per ton incurred at the
Dotiki, Warrior and/or Elk Creek mines for Governmental Adjustment, weight
averaged based upon the number of tons supplied to Buyer from each Source mine
(“West Kentucky Governmental Adjustment Component”). The Governmental Adjustment
Component of the Illinois Base Price (or Illinois Adjusted Base Price, as the
case may be) shall be based upon the actual cost per ton incurred at the Pattiki
mine (“Illinois Governmental Adjustment Component”). The Governmental Adjustment
Components of the 2013 Base Prices and subsequent Contract Year Base Prices
shall be estimated by Seller and mutually agreed to by the Parties on or before
the immediately preceding August 1. The Parties shall review the Governmental
Adjustment Components on a quarterly basis and Seller shall advise if any
Governmental Adjustment has affected the Source mining operations, in which
event Seller shall provide an estimate of the cost to be incurred as a result of
the Governmental Adjustment in sufficient detail for Buyer’s review. The Parties
then shall mutually agree to adjust the Governmental Adjustment Component if
necessary. Such Governmental Adjustments shall be itemized on Schedule 2 for
West Kentucky Base Price and Schedule 3 for Illinois Base Price.

4.1.4.5.1 Federal Black Lung and Reclamation Fees. The Base Prices specified in
this Section as of January 1, 2013, include the cost of compliance with ongoing
laws and regulations currently in effect to the extent such laws and regulations
are currently being interpreted and enforced related to Federal Black Lung Tax
Fee and the Federal Reclamation Fee. For purposes of this provision, there is a
$1.235 per ton base cost component level for such costs as of January 1, 2012,
for both the West Kentucky Base price and Illinois Base Price, which represents
the $1.100 per ton Federal Black Lung Fee and $0.135 per ton Federal Reclamation
Fee and such components may be adjusted by Federal Statute. The Parties
recognize that by current Federal Statute, the Federal Reclamation Fee is to
change on October 1, 2012 and be reduced from $0.135 to $0.120 per ton, which
shall be reflected in the January 1, 2013 Base Prices under this Confirmation.
The Federal Black Lung Fee and the Federal Reclamation Fee described in this
Section 4.1.4.5.1 shall not be considered as Additional Governmental Adjustment
Cost as defined in Section 4.1.4.5.2. The Parties further recognize that,
continuing for such duration of time as allowed by Federal Statute, Seller shall
issue Buyer a credit adjustment on an ongoing calendar quarter basis to reflect
credit for non-payment of the Federal Black Lung Tax Fee and Federal Reclamation
Fee on excess moisture above equilibrium moisture.

4.1.4.5.2 Additional Governmental Adjustment Cost. In addition to the
Governmental Adjustment Cost described in Section 4.1.4.5.1., the Base Prices as
of January 1, 2013 shall include the cost of ongoing compliance with all
Governmental Adjustments, as interpreted and enforced at the Source mines,
referred to as the “Additional Governmental Adjustment Cost”. The Additional
Governmental Adjustment Cost shall also include any modifications that result in
an incremental change to the Federal Black Lung Tax Fee and the Federal
Reclamation Fee that occur on or after the Confirmation Effective Date. For
Contract Year 2013, the Parties shall mutually agree by August 1, 2012 to an
estimated ongoing 2013 Additional Governmental Adjustment Cost which will be
used for billing purposes during 2013 for each Source mine. The average total
estimated cost per ton of all Additional Governmental Adjustment Cost for the
Source mines shall be based on the weighted average of the aggregate tons to be
delivered during 2013 (“AGAC Estimate”). Each year thereafter, the Parties will
agree by August 1 of the current Contract Year to the next Contract Year’s AGAC
Estimate and the individual Source mines’ Additional Governmental Adjustment
Cost for billing purposes. The Parties shall review this AGAC Estimate on a
quarterly basis and Seller shall advise Buyer if any new laws or regulation have
affected the Source mines, in which event the Parties may then mutually agree to
adjust the AGAC Estimate if necessary. Each year, the Parties shall follow the
following procedures to establish a maximum Additional Governmental Adjustment
Cost for the annual base load quantity

 

5



--------------------------------------------------------------------------------

delivered during the next Contract Year (“Base Annual Cap”). If the AGAC
Estimate is $**** per ton, or less, then $**** per ton shall be the Base Annual
Cap. If the AGAC Estimate is greater than $**** per ton, then Buyer shall have
the following two options: 1) if Buyer agrees to such AGAC Estimate, then that
AGAC Estimate shall be the Base Annual Cap for the next Contract Year, or 2) if
Buyer does not agree to the AGAC Estimate, then Buyer may give written notice to
terminate the Confirmation at the end of the current Contract Year. If Buyer
elects termination, Seller may within five (5) Business Days after receipt of
Buyer’s notice of termination, withdraw its request for recovery of the AGAC
Estimate, in which event the Base Annual Cap for the next Contract Year shall be
$**** per ton and Seller and Buyer shall continue to perform under this
Confirmation and the Base Contract. If Seller does not withdraw such request,
then the Confirmation shall terminate effective December 31 of the Contract Year
during which Seller has provided Buyer the AGAC Estimate and neither Party shall
have any further rights or obligations under this Confirmation other than those
with respect to performance required hereunder prior to the effective date of
such termination. The Base Annual Cap shall exclude any adjustments which apply
under the provisions of Section 4.1.2.1 and Section 4.1.4.4., which shall be in
addition to the Base Annual Cap.

4.1.4.5.3 Base Price Additional Governmental Adjustment Audits. Seller shall
submit to Buyer its annual Additional Governmental Adjustment Cost claim for the
previous Contract Year on or before ****. Such claim shall be calculated based
on the weighted average of the actual aggregate tons delivered during the
Contract Year. Buyer and Seller shall cooperate to complete the audit fieldwork
before **** and work towards resolution of the Additional Governmental
Adjustment Cost claim by **** of the current Contract Year. The individual or
weekly base load coal shipment invoices shall include the estimated Additional
Governmental Adjustment Costs since ****, as previously agreed to by the
Parties. After the end of each calendar year, the Parties will true up the
annual actual Additional Governmental Adjustment Cost and tons after resolution
of Buyer’s audit of the Additional Governmental Adjustment Cost claim and a
separate retroactive invoice will be issued to adjust for the differences
between the actual final audited costs and the estimated Additional Governmental
Adjustment Cost, but in no event shall the final Additional Governmental
Adjustment Cost recovery exceed the Base Annual Cap of $**** per ton, or any
such higher amount as previously agreed to by Buyer under Section 4.1.4.5.2.

4.1.4.5.4 Additional Governmental Adjustment Normalization. If the Parties agree
that any or all portions of costs included in Section 4.1.4 relating to claims
for ongoing Additional Governmental Adjustment compliance costs have reached a
“normalized cost level” as of a particular January 1 date, by mutual agreement,
the Parties may allocate such costs over all other remaining cost components and
establish new Base Price base cost component levels. For any or all portions of
Additional Governmental Adjustment ongoing compliance costs that the Parties do
not wish to allocate, Seller shall continue to submit claims on an actual cost
basis for the remaining term of this Confirmation or until such time as the
Parties agree to make an allocation to other cost components and include it in
the new Base Price.

4.1.5 Fixed Portion. There shall be a fixed portion of the Base Prices that is
not subject to adjustment. The fixed portion effective January 1, 2013, shall be
****% of the individual Base Prices determined pursuant to Section 4.1.1 above,
and shall remain unchanged for the term of this Confirmation.

4.1.6 Unavailability of or Changes in Any Index. Excluding index unavailability
under Section 4.1.4.1 due to ****, if an index ceases to be published or is
unavailable for three reference months or longer, a comparable index or indices
shall be substituted by mutual agreement of the Parties and, if available,
reconstructed to the latest adjustment date for which the discontinued index was
available and used in determining the adjusted base cost component level. The
resulting revised base index level shall replace the previously used base index
level as the denominator in subsequent price adjustment calculations. The
revised base price cost component to be used in subsequent price adjustments
shall be the last level which was calculated using the index which was
subsequently discontinued or unavailable. Should representative indices cease to
be published by the designated agency, the most practical equivalent index based
upon performance and structure, upon mutual agreement of the Parties, shall be
used for calculations to effectuate the intent of the Parties. In the event of a
major change in the structure of any existing index used herein, a new base
period index level and related cost component level shall be established for use
on the first quarterly adjustment date thereafter in the manner as described
above for discontinuation of an index. No retroactive price adjustment will be
made because revised index levels are published subsequent to use of the
original published index level. In the event an index is discontinued or
otherwise becomes unavailable, as addressed under this Section 4.1.6, Seller and
Buyer shall, after consulting with the Bureau of Labor Statistics, undertake to
agree upon a substitute index or a substitute method of cost adjustment. If the
Parties fail to reach agreement on a substitute index or method within thirty
(30) days, the matter shall be resolved pursuant to Article 11 of the Base
Contract.

 

****     INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND RULE 24b-2 UNDER THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED.

 

6



--------------------------------------------------------------------------------

4.1.7 Attached Schedules. Schedule 4 provides a listing of all indices’ titles,
descriptions and sources utilized in this Section 4.1. The attached Schedule 2A,
as referenced in Sections 4.1.2.1, is incorporated as part of this Confirmation.
Schedules 2 and 3 as referenced in Sections 4.1.2 and 4.1.3, respectively, once
completed shall be incorporated as part of this Confirmation.

4.2 AQR Price. The price for all AQR in Contract Year 2013 shall be $**** per
net ton (“AQR Price”). The AQR Price for Contract Year 2014 and every Contract
Year thereafter shall be established on or before August 1 of the preceding
Contract Year pursuant to the following methodology.

4.2.1 Initial AQR Index. An initial AQR index shall be established from the
average of the weekly Illinois Basin prompt year coal prices reported during the
period January 1, 2012, through June 30, 2012. The prices used to establish the
initial index (i.e., the “current Contract Year’s AQR index” for 2013) shall be
the first published weekly prices identified below (“Index Price(s)”):

1. ****

2. ****

3. ****

4. ****

4.2.2 AQR Price Computation. Beginning in 2013, the prompt Contract Year’s (i.e.
2014) AQR Price will be computed utilizing the following method:

 

  A. Compute the average Index Price for the prompt Contract Year utilizing the
prompt year Index Prices published during **** through **** of the current
Contract Year.

 

  B. Calculate the percentage change from the current Contract Year’s AQR index
to the prompt Contract Year’s AQR index. The calculated percentage change shall
be the prompt Contract Year’s AQR percentage change; provided, however, this
percentage change shall not be more than a positive ****% or a negative ****%
change from the current Contract Year.

 

  C. The prompt Contract Year’s AQR Price shall then be calculated by taking the
current Contract Year AQR Price multiplied by (**** + ****).

4.2.3 Unavailability of or Changes in Any Index. If one or more of the price
publications suspend, modify or replace one of the reported Index Prices, the
Parties shall select a substitute index utilizing a similar procedure as
provided in Section 4.1.6 above.

4.2.4 Illustration. As an example only, the attached Schedule 5 illustrates the
AQR Price computation described above. Actual published prices from January 1,
2010 through June 30, 2010 were used as a proxy for the 2013 Indices, and actual
published prices from January 1, 2011 through June 30, 2011 were used as a proxy
for the 2014 Indices.

4.2.5 AQR Additional Governmental Adjustments. There shall be adjustments made
from time to time in the AQR Price cost components to reflect changes in
Seller’s actual costs as of the date incurred because of governmental regulatory
events occurring on or after **** for Contract Year 2013. Beginning January 1,
2014 and on January 1 of each Contract Year thereafter, the AQR Price cost
components for the previous Contract Year shall be reset to zero effective with
the annual establishment of the next Contract Year AQR Price pursuant to
Section 4.2.2. The AQR Price shall be subject to adjustment for additional cost
components for the Contract Year 2014 and each year thereafter for government
regulatory events which affect the coal industry on a national, regional, state
or local level occurring on or after January 1 of the Contract Year for which
the AQR Price is established. AQR Additional Governmental Adjustment Cost shall
not include Federal Black Lung Tax Fee and the Federal Reclamation Fee,
discussed in Section 4.1.4.5.1 which are included in the AQR Price effective on
January 1 of each Contract Year and as adjusted by Section 4.2.2. However, if
such fees have been modified by governmental action or regulator action on or
after **** for Contract Year 2013, and on or after January 1 for the Contract
Year 2014 and each year thereafter, only the incremental change in Federal Black
Lung

 

**** INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND RULE 24b-2 UNDER THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED.

 

7



--------------------------------------------------------------------------------

Tax Fee and the Federal Reclamation Fee shall be included in the AQR Additional
Governmental Adjustment Cost under this Section 4.2.5. The government regulatory
events must be beyond the direct control of Seller and after said date change
Seller’s expenses or required capital expenditures, affect productivity at the
Dotiki, Warrior and/or Elk Creek West Kentucky mine Sources supplying AQR coal
under this Confirmation, or otherwise change Seller’s actual cost at the West
Kentuckymine Sources in a manner that is not included in other price adjustments
provided for in this Confirmation or in the Base Contract. Government regulatory
events shall include, by way of illustration, but not limitation: new or amended
or restated Federal, State or local legislation or regulation, or the
interpretation of the application thereof by courts, administrative agencies, or
any other body having jurisdiction relating to mining, mine safety,
environmental, or other matters directly affecting Seller’s costs at the West
Kentucky mine Sources (herein referred to as “AQR Additional Governmental
Adjustment Cost”). If an AQR Additional Governmental Adjustment Cost event
increases or decreases Seller’s costs of producing AQR Coal at the West Kentucky
mine Sources covered by this Confirmation, there shall be added to or subtracted
from the AQR Price from time to time an AQR Additional Governmental Adjustment
Cost to reflect the full change in Seller’s costs because of such AQR Additional
Governmental Adjustment, based upon actual production costs and productivity
experienced at the respective West Kentucky Source mines before and after the
AQR Additional Governmental Adjustment. Should capital items be affected by such
a change, adjustments shall be based upon Seller’s computation of actual
expenditures (or reasonable estimates thereof) subject to audit by Buyer for
capital items, the useful life of such items, interest relating to the purchase
or carrying thereof and actual productivity experienced at the Source mines
before and after the change. The AQR Additional Governmental Adjustment Cost
shall be based upon the actual cost per ton incurred at the Dotiki, Warrior
and/or Elk Creek mines for AQR Additional Governmental Adjustment Cost, weight
averaged based upon the number of AQR tons supplied to Buyer from each West
Kentucky mine Source. Seller shall promptly advise if any AQR Additional
Governmental Adjustment has influenced mining operations at the West Kentucky
mine Sources, in which event Seller shall provide an estimate of the cost to be
incurred as a result of the AQR Additional Governmental Adjustment in sufficient
detail for Buyer’s review. Any adjustment to the AQR Additional Governmental
Adjustment Component shall be by mutual agreement of the Parties and shall be
included in the AQR Price. Any provision herein to the contrary notwithstanding,
the aggregate amount of all AQR Additional Governmental Adjustment Cost under
this Section 4.2.5 shall not exceed $**** per ton (“AQR Annual Cap”) for any
Contract Year. The AQR Annual Cap shall exclude any adjustments which apply
under the provisions of Section 4.1.2.1 and Section 4.1.4.4., which shall be in
addition to the AQR Annual Cap.

4.2.5.1 Applicability. If an estimated AQR Additional Governmental Adjustment
Cost is included in the AQR Price, that component will be used for billing
purposes during the Contract Year for tonnage shipped on or after the date
Seller first incurs any new AQR Additional Governmental Adjustment Cost. The
Parties shall review any such AQR Additional Governmental Adjustment Cost on a
quarterly basis, at the same time the Parties review the Base Price Additional
Governmental Adjustment Cost pursuant to Section 4.1.4.5.2. It is understood and
agreed that an adjustment pursuant to this Section 4.2.5 shall only be made for
Contract Year 2014 and subsequent years if the AQR Additional Governmental
Adjustment Cost in question occurred on or after January 1 of the Contract Year
for which an AQR Additional Governmental Adjustment Cost is proposed.

4.2.5.2 Annual Claim. If an estimated AQR Additional Governmental Adjustment
Cost is included in the AQR Price, Seller shall provide its prior year’s AQR
Additional Governmental Adjustment Cost claim for actual costs on or before ****
of the current Contract Year. This AQR Additional Governmental Adjustment Cost
claim will be for actual cost at the Dotiki, Warrior and/or Elk Creek West
Kentucky mine Sources supplying AQR under this Confirmation. Buyer and Seller
shall cooperate to complete the audit fieldwork before **** and work towards
resolution of the claim by **** of the current Contract Year. The Parties will
true up the annual actual AQR Additional Governmental Adjustment Cost claim and
applicable tons after resolution of Buyer’s audit of the AQR Additional
Governmental Adjustment Cost claim and a separate retroactive invoice will be
issued to adjust for the differences between the actual and estimated AQR
Additional Governmental Adjustment Cost claim, but in no event shall the final
AQR Additional Governmental Adjustment Cost recovery exceed the AQR Annual Cap.

4.3 Substitute Coal Price. The price to be paid by Buyer for Substitute Coal
shall be the then effective West Kentucky Base Price adjusted (i) for Buyer’s
actual freight and railcar cost differential for Shipments originating in
Illinois versus Shipments originating in West Kentucky, (ii) to derive an
Illinois price on a delivered $MMBtu basis equivalent to a price based on ****
Btu/lb. The resulting Illinois price will be converted to Substitute Coal Price
on a delivered $/ton basis. For each calendar quarter that Seller anticipates it
will be supplying Substitute Coal, Buyer

 

**** INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND RULE 24b-2 UNDER THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED.

 

8



--------------------------------------------------------------------------------

shall provide Seller a computation in the form of Schedule 6 attached. All
Substitute Coal, as invoiced, shall be subject to quality adjustment as if it
was West Kentucky Coal pursuant to Section 5 below. As an example only, the
attached Schedule 6 illustrates the Substitute Coal Price computation described
above.

4.4 Price Calculations. Specifically for Schedule 2 and Schedule 3, the Base
Contract Section 5.3.6 Rounding is hereby amended and unless otherwise noted in
the Schedules, all calculations shall be carried at three decimal places, and
rounded as specifically noted within Schedule 2 and Schedule 3.

Section 5: Quality Price Adjustments

5.1 Heat Content. A penalty/premium will be assessed/paid for the “as received”
Btu/lb analysis (“Actual”) value under/over the guaranteed heat content
(“Guaranteed Btu/lb”) for the calculated weighted average of the Shipments made
during a calendar month (“Monthly Tons”). The Guaranteed Btu/lb shall be ****
Btu/lb for West Kentucky base load Coal, West Kentucky AQR Coal and Substitute
Coal; and **** Btu/lb for Illinois base load Coal. This penalty and premium
shall be applied separately on a monthly weighted average basis to all tonnage
shipped as West Kentucky base load Coal, West Kentucky AQR Coal, Illinois base
load Coal or Substitute Coal.

 

  A. Penalty (when Btu/lb is less than guaranteed):

(Actual Btu/lb – Guaranteed Btu/lb) x [Price + Transportation Rate] x Monthly
Tons = Adjustment

                Guaranteed Btu/lb.

 

  B. Premium (when Btu/lb exceeds guaranteed):

(Actual Btu/lb – Guaranteed Btu/lb) x [Price + Transportation Rate] x Monthly
Tons = Adjustment

                Guaranteed Btu/lb

5.2 Sulfur for Tonnage Shipped from all Sources. A $**** per ton sulfur
penalty/premium will be assessed/paid for each **** percent, fractions pro rata,
by which the “as received” sulfur analysis (“Actual”) is above ****% or below
****%, as the case may be, measured up to a maximum of****% sulfur (rounded to
**** percent). No penalty or premium will be applied to Coal ranging between
****% and ****% sulfur. If requested by Seller and approved by Buyer, Seller may
ship Coal with a sulfur content in excess of ****% on a monthly weighted average
basis, and an additional penalty of $**** per ton shall be applied for each ****
percent above ****%, fractions pro rata. This penalty or premium shall be
applied on a monthly weighted average basis to all tonnage shipped from all
Sources, including the West Kentucky Coal and Illinois Coal base load tonnage,
AQR tonnage or Substitute Coal.

5.3 Moisture for West Kentucky Coal. A moisture penalty or premium shall be
applied to West Kentucky Coal at the rate of $**** per ton for each ****% which
is above ****% or below ****%, as the case may be, fractions pro rata, measured
as an “as received” monthly weighted average (rounded to **** percent). No
penalty or premium will be applied to Coal ranging between ****% and ****%
moisture. This penalty or premium shall be applied on a monthly weighted average
basis to all West Kentucky Coal shipped, including base load West Kentucky Coal,
AQR, or Substitute Coal.

5.4 Moisture for Illinois Coal. A moisture penalty or premium shall be applied
to Illinois Coal at the rate of $**** per ton for each ****% above ****% or
below ****%, as the case may be, fractions pro rata, measured as an “as
received” monthly weighted average (rounded to **** percent). No penalty or
premium will be applied to Coal ranging between ****% and ****% moisture. This
penalty or premium shall be applied on a monthly weighted average basis to all
Illinois Coal shipped.

5.5 Ash for Tonnage Shipped from all Sources. An ash penalty or premium shall be
applied at the rate of $**** per ton for each ****% above ****% or below ****%,
as the case may be, fractions pro rata, measured as an “as received” monthly
weighted average (rounded to **** percent). No penalty or premium will be
applied to Coal ranging between ****% and ****% ash. This penalty or premium
shall be applied on a monthly weighted average basis to all tonnage shipped from
all sources, including the West Kentucky Coal and Illinois Coal base load
tonnage, AQR tonnage or Substitute Coal.

5.6 No Waiver. Assessment of adjustments under this Section 5 shall not
constitute a waiver of any of Buyer’s other rights.

 

****     INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND RULE 24b-2 UNDER THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED.

 

9



--------------------------------------------------------------------------------

Section 6: Seller’s Warranties

6.1 Coal Reserves. Seller represents and warrants that its total Coal reserves
at the Sources contain sufficient quantities of Coal recoverable by deep mining
under present mining laws and practices to satisfy all of Seller’s obligations
under this Confirmation.

6.2 Recoverable Reserves. Seller warrants that it will not, without Buyer’s
prior written consent, use or sell Coal from the Sources reserves in any way
that will reduce the balance of recoverable reserves to an amount less than the
total amount then remaining to be supplied Buyer hereunder. Subject to the
provisions of this Confirmation, Seller otherwise reserves the right to use coal
or sell coal to others from the reserves.

6.3 Title and Indemnity. Seller warrants that at the time of delivery it will
have title to the Coal, and will deliver the Coal to Buyer, free and clear of
all liens, claims and encumbrances arising prior to the transfer of title to
Buyer.

Section 7: Guarantor

Guarantor shall execute a Guaranty in the form attached hereto as Attachment 3
simultaneously with the execution of this Confirmation.

Section 8: Force Majeure

8.1 Definition. As used herein, a “Force Majeure” event is an occurrence beyond
the reasonable control of the Party affected, which is not caused by that
Party’s negligence or default, and which wholly or partially prevents or impairs
the mining, preparing, loading, delivering or selling of Coal by Seller, or the
transporting, receiving, unloading, storage, reclaiming, or utilizing of Coal by
Buyer. As clarification, the term “utilize”, as used in this Section 8.1, means
Buyer’s ability to burn Coal in the coal fired units at the Seminole Generating
Station in Putnam County, Florida (“Buyer’s Generating Station”) in the manner
and in quantities contemplated by unit design and prudent utility practices.
Force Majeure events shall include, but not be limited by enumeration to, acts
of God or of the public enemy; insurrection or riots; terrorism; strikes;
organization attempts or other labor disputes; shortages of supplies or
equipment; strike-related absenteeism; hurricanes; tornadoes; unusually severe
storms; floods; fires; equipment breakdowns or damage; interruptions in or
unavailability of rail transportation; roof falls, rib falls, roof and floor
intrusions, geologic pressure which traps mining equipment, underground
flooding, aquifers, build up of methane gas or any other mining conditions which
cause unusual or material dangers or unsafe working conditions at a Source or
extraordinary changes in Coal seam characteristics at a Source; delays in
completion of repairs or construction; embargoes; inability to obtain
governmental permits; governmental regulations or restrictions; orders of court;
or acts of civil or military authorities.

8.2 Interim Relief. If, because of an event of Force Majeure, a Party is wholly
or partially prevented or impaired from performing its obligations hereunder,
and the Non-Performing Party affected gives prompt written notice of the event
to the other Party, the obligations of such Non-Performing Party shall be
suspended to the extent affected by the Force Majeure event and for its
duration.

8.3 Notices. The Non-Performing Party affected by a Force Majeure event shall
provide written notice thereof (“Initial Notice”) to the other Party of the
Force Majeure event as soon as reasonably practicable, which shall include
(a) the nature of the event,(b) the anticipated duration of the event, and
(c) projected impact of the event, if possible. The noticing Party shall provide
periodic updates during the course of the event to the other Party. Failure to
provide the Initial Notice within a reasonable period shall be deemed a waiver
of the claim for Force Majeure until the date such notice is given, to the
extent that the other Party is adversely affected due to the notice delay.

8.4 Claim of Excuse. Within seven (7) Business Days after the conclusion of the
Force Majeure event, or within seven (7) Business Days after the end of a
calendar month in the event that Shortfall Tonnage has been caused by the Force
majeure event, whichever is applicable, if the Non-Performing Party elects to
claim excuse due to Force Majeure, then it shall provide a detailed written
statement of the quantities claimed to be excused, including reasonable
documentation to support the claim. The Party receiving the statement shall
complete its review and provide a written statement of its position within
fifteen (15) days of receipt of the claim.

8.5 Mitigation. The Non-Performing Party affected by a Force Majeure event shall
use Commercially Reasonable Efforts to eliminate the cause of the event and
resume performance as soon as reasonably practicable, provided, however, that
neither Party shall be required to submit to what it considers to be an
unacceptable labor agreement or be required to incur significant capital
expenditures, to be determined in the sole discretion of the Non-Performing
Party, and Buyer shall not be required to enter into new coal transportation
contracts.

8.6 Replacement Coal. Buyer reserves the right to purchase replacement coal from
other sources in the quantity that Seller claims as excused due to Force
Majeure. Seller reserves the right to sell Coal to other purchasers in the
quantity that Buyer claims as excused due to Force Majeure. Buyer also reserves
the right to purchase replacement coal from other sources in the quantity that
Buyer claims as excused for Force Majeure due to Buyer’s Transporter’s failure
to perform. Buyer shall request that Seller agree to make-up such excused Coal
within the Buyer’s time frame requirements before Buyer may seek to purchase
such replacement coal.

 

10



--------------------------------------------------------------------------------

8.7 Proration. During any period in which Seller’s ability to perform hereunder
is affected by a Force Majeure event at a Source mine, Seller shall deliver to
Buyer at least a pro rata portion (on a per ton basis) of the total tonnage
produced by the affected Source mine during the Force Majeure event period. If
any Force Majeure event affects Seller’s ability to produce or obtain Coal from
other Sources or from Alternate Sources, such events shall be considered a Force
Majeure event hereunder and Seller shall have no obligation to make-up the
excused deliveries from the other mine Sources or from Alternate Sources. During
any period in which Buyer’s ability to perform hereunder is affected by a Force
Majeure event, Buyer shall not accept delivery of any coal from any other
suppliers to whom Buyer’s ability to accept delivery is similarly affected by
such Force Majeure event. Buyer shall accept delivery of Coal from Seller under
this Confirmation in an amount at least equal to a pro rata portion (on a per
ton basis) of its total contractual commitments to all its suppliers as to whom
Buyer’s ability to accept delivery of coal is similarly affected by such Force
Majeure event. The foregoing notwithstanding, (i) in the case of an event of
Force Majeure that impacts Buyer’s transportation of Coal, relief may be taken
hereunder as to all Coal affected by the event, and Buyer shall have no
obligation to pro rate among other suppliers, and (ii) in the case of an event
of Force Majeure that impacts Seller’s loading of Coal at a Source mine on the
scheduled date of loading to Buyer, relief may be taken hereunder as to all Coal
affected by the event, and Seller shall have no obligation to pro rate among
other purchasers.

8.8 Quantity Excused Calculation. For purposes of any partial or total Force
Majeure event affecting Buyer’s utilization of Coal at Buyer’s Generating
Station (“SGS Utilization”), it shall be presumed that Buyer’s SGS Utilization
occurred at a rate equal to the Base Quantity of **** tons and the AQR quantity
for the Contract Year in which the event occurred divided by ****. For the
purposes of any partial or total Force Majeure event affecting Buyer’s
transportation, receiving, unloading, storage or reclaiming of Coal, the Parties
shall compare the monthly Delivery Schedule for that month to the actual
deliveries for that month to determine the quantity eligible to be excused. For
the purposes of any partial or total Force Majeure event affecting Seller’s
mining or preparing Coal, Seller shall be excused from the delivery of Base
Quantity Coal and AQR Coal up to the quantity that would have been delivered
from the affected Source mine had the Quarterly Forecast established pursuant to
Section 4.2 of the Base Contract then in effect remained in effect throughout
the period of the Force Majeure event divided by the total normal number of work
days for the affected Source mine in the calendar quarter of the Quarterly
Forecast times the number of normal work days or partial number of work days
during which the Force Majeure event occurred during the Quarterly Forecast. For
the purposes of any partial or total Force Majeure event affecting Seller’s
loading or delivering of Coal, the Parties shall compare the monthly Delivery
Schedule for that month to the actual deliveries for that month to determine the
quantity eligible to be excused.

8.9 Quantities Excused. All quantities excused as a result of a Force Majeure
event shall reduce the Contract Quantity for the Nomination Period and such
quantities shall not be required to be made up unless the Parties mutually
agree.

 

****     INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND RULE 24b-2 UNDER THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED.

 

11